      Case 2:20-cv-01143-DLR Document 101-1 Filed 08/13/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF ARIZONA
 9
     The Arizona Democratic Party, et al.,             No. CV-20-1143-PHX-DLR
10
                            Plaintiffs,
11                                                      [PROPOSED] ORDER
            v.                                          GRANTING PLAINTIFFS’
12                                                      MOTION TO STRIKE CERTAIN
     Katie Hobbs, et al.,                               OPINIONS OF LONNA
13                                                      ATKESON
                            Defendants,
14
            and
15
     State of Arizona, Republican National
16   Committee, Arizona Republican Party, and
     Donald J. Trump for President, Inc.,
17
     Intervenor-Defendants.
18
19
20          The Court, having considered Plaintiffs’ Motion to Strike Certain Opinions of Lonna
21   Atkeson, and good cause appearing therefore,
22          IT IS ORDERED that Plaintiffs’ Motion to Strike Certain Opinions of Lonna
23   Atkeson is GRANTED. Paragraphs 55-62, 72-76, and 94 are STRICKEN from Professor
24   Atkeson’s Report.
25
26
27
28
